DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “The curable silicone composition according to claim 1, wherein the crown compound is a crown ether compound, a cyclic polyamine compound, or a cyclic polythioether compound.”
Claim 3 recites the limitation “The curable silicone composition according to claim 2, wherein the crown compound is a crown ether compound, and wherein the crown ether compound is a benzo crown ether compound, a dibenzo crown ether compound, an aminobenzo crown ether compound, an acetylbenzo crown ether compound, a carboxybenzo crown ether compound, a bromobenzo crown ether compound, an aza crown ether compound, or a diaza crown ether compound.”

The aforementioned limitations in claims 2 and 3 contain improper Markush grouping of claims.
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than “comprising” or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or "consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.” See also MPEP § 2111.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al. (US 2015/0329681) in view of Wong et al. (US 4,271,425).
Re Claim 1, Suto et al.  disclose a curable silicone composition (see Abstract and Fig. 1)
However, Suto et al. do not disclose the curable silicone composition containing 
 from 0.001 to 5 % by mass of at least one type of a crown compound.
Wong discloses use of predetermined weight percent of crown ether (i.e., crown compound) in silicon encapsulant that used to encapsulate electronic devices. The crown compound used in order to prevent migrations of sodium and potassium ions into semiconductor devices (see Abstract; Col. 1, line 66 – Col. 2, line 3). 
Furthermore, the claimed weight percent is within the scope of Wong and can be routinely optimized in order to achieve the desired inhibition of migration of sodium and potassium ions. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Suto et al. reference with predetermined mass percentage of at least one type of a crown compound as taught by Wong in order to prevent migrations of sodium and potassium ions.
Re Claim 2, as applied to claim 1 above, Suto et al. and Wong in combination disclose all the claimed limitations including wherein the crown compound is a crown ether compound, a cyclic polyamine compound, or a cyclic polythioether compound (see Suto et al.  Abstract and Fig. 1. And Wong Abstract; Col. 1, line 66 – Col. 2, line 3).
Re Claim 4, as applied to claim 1 above, Suto et al. and Wong in combination disclose all the claimed limitations including wherein the composition is cured by a hydrosilylation reaction (see Suto et al. Paragraph [0006]).
Re Claim 5, as applied to claim 4  above, Suto et al. and Wong in combination disclose all the claimed limitations including wherein the composition comprises: (A) an organopolysiloxane having at least two aliphatic unsaturated hydrocarbon groups per molecule (i.e., straight-chain having at least two alkenyl group, see Suto et al. Abstract); (B) an organohydrogenpolysiloxane having at least two silicon-bonded hydrogen atoms per molecule (see Suto et al. Abstract); (C)  the at least one type of a crown compound (see Wong Abstract; Col. 1, line 66 – Col. 2, line 3); and (D)  a hydrosilylation reaction catalyst (see Suto et al. Abstract) .
Re Claim 6, as applied to claim 5 above, Suto et al. and Wong in combination disclose all the claimed limitations including (E) a hydrosilylation reaction inhibitor, in an amount from 0.01 to 3 parts by mass per total 100 parts by mass of components (A) to (D) (see Suto et al. Paragraph [0053]).
Re Claim 7, as applied to claim 5 above, Suto et al. and Wong in combination disclose all the claimed limitations including (F) an adhesion promotor, in an amount from 0.01 to 3 parts by mass per total 100 parts by mass of components (A) to (D) (see Suto et al. Paragraphs [0051]-[0052]).
Re Claims 8, as applied to claim 1 above, Suto et al. and Wong in combination disclose all the claimed limitations including which is a composition for sealing, coating, or adhering an optical semiconductor element (see Suto et al. Fig. 1 and Paragraph [0015]).
Re Claim 9, Suto et al. and Wong in combination disclose an optical semiconductor device comprising: an optical semiconductor element (1) on silver electrodes or a silver-plated substrate (see Paragraph [0003]; wherein the optical semiconductor element (1, i.e. LED chip) is sealed, coated, or adhered with a cured product of the curable silicone composition according to claim 1 (see Suto et al.  Abstract and Fig. 1. And Wong Abstract; Col. 1, line 66 – Col. 2, line 3).
Re Claim 10, as applied to claim 9 above, Suto et al. and Wong in combination disclose all the claimed limitations including wherein the optical semiconductor element is a light emittig diode (see Suto et al. Fig. 1 and Paragraph [0061]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al. (US 2015/0329681) in view of Wong et al. (US 4,271,425), and further in view of WALZER et al. (US 2016/0020419).
Re Claim 3, as applied to claim 2 above, Suto et al. and Wong in combination disclose all the claimed limitations including wherein the crown compound is a crown ether compound. 
However, Suto et al. and Wong do not disclose wherein the crown ether compound is selected form a benzo crown ether compound, a dibenzo crown ether compound, an aminobenzo crown ether compound, an acetylbenzo crown ether compound, a carboxybenzo crown ether compound, a bromobenzo crown ether compound, an aza crown ether compound, or a diaza crown ether compound.
 WALZER et al. disclose crown ether compound composing dibenzo crown ether compound due its preferable structure (see Paragraphs [0060] – [0061]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Suto et al. and Wong reference with crown ether compound composing dibenzo crown ether compound as taught by WALZER et al. because of its preferred structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bennington (US 6,323,253) also discloses similar inventive subject matter.  




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 10, 2022